                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:       Dated: 1/13/2020              }
 Joseph & Rita Matlock                     }     Case No. 3:15-bk-07353
 212 E Clark Blvd                          }
 Murfreesboro, TN, 37130-2105              }     Chapter: 13
                                           }
                                           }     Judge Charles Walker
                                             }
Debtor(s).                                 }
                                               }

           ORDER GRANTING DEBTOR’
                                S EXPEDITED MOTION FOR DEBTOR TO UTILIZE

                                             INSURANCE PROCEEDS

             THIS CAUSE CAME TO BE HEARD on January 8, 2020 , upon the Expedited

      Motion to Utilize Insurance Proceeds filed by the Debtors. At the call of the docket the Court found that

      there was no objection to said motion and that the motion is well taken and shall be GRANTED as

      follows:

          1. The Debtors shall be authorized to utilize insurance proceeds insurance proceeds received from

      Geico insurance in the approximate amount of $5,020.00 to purchase a replacement vehicle without

      incurring debt.

          2. Debtors 2013 Dodge Avenger was totaled in an auto accident. Geico insurance has offered

      $5,020.00, less the deductible to pay the total loss settlement.

          3. Insolve Auto Funding is the lien holder for said vehicle, and has issued a guarantee of title for

      $1,397.40. Pursuant to the Chapter 13 trustee's records, Insolve has $693.00 remaining to be paid under

      the plan.

          4. The Debtors shall be permitted to utilize the insurance proceeds to payoff the secured claim of

      Insolve Banking in the amount of $1,397.40.

          5. They shall be allowed to utilize the remainder of the insurance proceeds in the amount of

      $3,622.60 to purchase a substitute vehicle free and clear of any liens.

          6. Geico Insurance shall issue a check in the amount of $ 693.00 to the Chapter 13 Trustee to pay

      the secured balance under the plan of Insolve Bank.

     Case 3:15-bk-07353        Doc 85
                                   84     Filed 01/13/20 Entered 01/13/20 16:26:25
                                                                          14:40:34             Desc Main
                                          Document     Page 1 of 2
    7. Geico Insurance shall issue a second check for $704.40, directly to Insolve Auto Funding c/o

Wayfinder Bk, LLC, Dept 3403, PO BOX 123403, Dallas, TX 75312-3403 to pay the remaining long

term balance owed to Insolve Auto Funding. Upon receipt of the funds from Geico and the Chapter 13

trustee's office, Insolve Auto Funding shall release the lien to Geico insurance.

    8. Geico Insurance shall issue a third check for $ 3,622.60, the remainder of the net settlement

proceeds, directly to the Debtor to purchase a substitute vehicle free and clear of liens.

    9. No additional funds shall be disbursed by the Trustee to Insolve Auto Funding.

IT IS SO ORDERED.

       This order was electronically signed and entered as indicated at the top of the first page


       APPROVED FOR ENTRY:


       _/s/ Jonathan Augusta ________
       D. Jonathan Augusta, BPR #25880,
       Attorney for Debtor
       731 Porter Rd
       Nashville, TN 37206
       (615) 600-4577
       fax: (615)249-3448
       derricaugusta@comcast.net




                                                                       This Order has been electronically
                                                                       signed. The Judge's signature and
                                                                       Court's seal appear at the top of the
                                                                       first page.
                                                                       United States Bankruptcy Court.

Case 3:15-bk-07353       Doc 85
                             84     Filed 01/13/20 Entered 01/13/20 16:26:25
                                                                    14:40:34                  Desc Main
                                    Document     Page 2 of 2
